DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a first cooling apparatus”, and “a second cooling apparatus” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 

                          Information Disclosure Statement
        The information disclosure statement (IDS) submitted on 09/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                 
                                  Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Claim limitation “a first cooling apparatus” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “a first cooling” without reciting sufficient structure to achieve the function.
Claim limitation “a second cooling apparatus” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “a second cooling” without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A first device treated as meaning the first device is the server 110. See par. 32.
A second device treated as meaning fuel cell 124. See par. 49.
A review of the specification does not show or state the corresponding structure of a first and a second cooling apparatus in the specification (see the rejected under 35 U.S.C. 112(b) below). 
      If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         

                                    Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “a first cooling apparatus”, and “a second cooling apparatus”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5 and 10-12 recite “first device heat exchanger air” is unclear. Is it heat exchanger that cools first device or the air that cools the first device?
Claim 7 recites “the environmental air comprises cooling a portion of the environmental air using evaporative cooling”. What does “the environmental air comprises cooling a portion of the environmental air using evaporative cooling” mean? Is the environmental air a cooling means or evaporative cooling is a cooling means?
Claim 9 recites “the environmental air comprises cooling the portion of the environmental air using a refrigeration coil”. What does “the environmental air comprises cooling the portion of the environmental air using a refrigeration coil” mean?. Is the environmental air a cooling means or a refrigeration coil is a cooling means?
Claim 13 recites “the first device”. There is insufficient antecedent basis for this limitation.
Claim 13 recites “a second device” in line 12. It is unclear whether “a second device” in line 9 is same or different. 

Further, claim 13 recite the limitations “a first cooling apparatus” and “a second cooling apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1-4, 6-8, 10, 12-14, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ballantine et al. (US 2013/0163192) in view of Shaw et al. (US 2013/0340458).
In regards to claim 1, Ballantine discloses a method of producing water (via collected in drain tube 1604 to water in reservoir 1611; Figs. 16 and 22), the method comprising: collecting environmental air (external air via fan 1511) from an environment (external air and data center environment); using the environmental air, cooling (via an evaporative cooling device 1602) a first device (IT loads 503; Fig. 16), wherein cooling the first device (503) generates first device exhaust air (IT load exhaust; par. 9) produced from the environmental air; 
(IT load exhaust; par. 9) to a first device portion (portion of 1602) of a heat exchanger (heat exchanger in evaporative cooling device 1602 and cooling tower 1302); receiving at a second device portion (portion of 1302) of the heat exchanger, wherein the second device portion (1602) of the heat exchanger is thermally coupled to the first device (503) portion of the heat exchanger, second device exhaust air (fuel cell generator exhaust; par. 9) generated by cooling a second device (fuel cell generators 501); and collecting the condensed water (water collecting in reservoir 1611).  
          Ballantine fails to explicitly teach wherein at the heat exchanger, using the first device exhaust air to cool the second device exhaust air to a dew point, causing condensed water to be created from the second device exhaust air.
         Shaw teaches an atmospheric generator for data center (140; Fig. 1) wherein at the heat exchanger (corresponding to condensing surface 120), using the first device exhaust air (corresponding to hot air exhaust 150) to cool the second device exhaust air (corresponding to exhaust air 151) to a dew point (refer to par. 21), causing condensed water (water condensing on the condensing surface 120) to be created from the second device exhaust air (151).
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine such that at the heat exchanger, using the first device exhaust air to cool the second device exhaust air to a dew point, causing condensed water to be created from the second device exhaust air as taught by Shaw in order to enable the water generator to generate a greater amount of water (refer to par. 15 of Shaw).  
In regards to claim 2, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Ballantine discloses wherein cooling the second device exhaust air (fuel cell generator exhaust) to a dew point is performed to condense a pre-determined amount of water (via drain conduit 1304).  
In regards to claim 3, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein the predetermined amount of water is based on one or more of the following: expected load of the first device; temperatures of at least one of the first device, the second device, or the environmental air; humidity of the environmental air; historical water usage based on an amount of water that has been previously used for cooling; historical cooling needs; anticipated climate cycle where the first device or second device is located; historical climate cycle where the first device or second device is located; or machine learning. 
         Shaw teaches an atmospheric generator for data center (140; Fig. 1) wherein the predetermined amount of water is based on one or more of the following: expected load of the first device; temperatures of at least one of the first device, the second device, or the environmental air; humidity of the environmental air (par. 21; depend on the size of the water generator 110, the amount of power utilized to cool the condensing surface 120, and the amount of moisture in the ambient air 130).
           It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine such that the predetermined amount of water is based on humidity of the environmental air as taught by Shaw in order to enable the water generator to generate a greater amount of water (refer to par. 15 of Shaw).  
In regards to claim 4, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Ballantine discloses further comprising controlling (via controller 1904; par. 118) second device (501) cooling air used to cool the second device (501), to condense a pre-determined amount of water (refer to par. 108, wherein steam within the fuel cell generator exhaust may condense to water and removed from the cooling tower via a drain tube 1604; Fig. 16; par. 112).  
In regards to claim 6, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Ballantine discloses further comprising cooling a portion of the environmental air (external air via inlet conduits 510 and fans 514) and using the cooled portion of the environmental air to cool the first device (503), (par. 9; Fig. 8A-8B).  
In regards to claim 7, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, Ballantine discloses wherein cooling the portion of the environmental air (via fan 1511) comprises cooling a portion of the environmental air (air drawn by fan 1511) using evaporative cooling (via an evaporative cooling device 1602) using the collected, condensed water (water collected via drain tube 1604 to the reservoir 1611; par. 108; Fig. 16).  
In regards to claim 8, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 7, but fails to explicitly teach wherein cooling the second device exhaust air to a dew point is performed to condense an amount of water that is within a predetermined threshold of an amount of water expected to be used for the evaporative cooling.
(140; Fig. 1) wherein cooling the second device exhaust air (corresponding to exhaust air 151) to a dew point is performed to condense an amount of water (amount of water that can be generated by the water generator 110) that is within a predetermined threshold of an amount of water (par. 21) expected to be used for the evaporative cooling (via adiabatic cooler 160). 
           It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine such that cooling the second device exhaust air to a dew point is performed to condense an amount of water that is within a predetermined threshold of an amount of water expected to be used for the evaporative cooling as taught by Shaw in order to enable the water generator to generate a greater amount of water (refer to par. 15 of Shaw).  
In regards to claim 10, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Ballantine discloses further comprising using first device heat exchanger air (air exchanged with evaporative pad 1607), produced when the first device exhaust air (exhaust air generated via top portion of cooling tower 1302) is used to cool the second device exhaust air (fuel cell generator exhaust), to produce second device cooling air (cooled air to the IT loads 503 by air duct 1506) used to cool the second device (501).  
In regards to claim 12, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Ballantine discloses further comprising using first device heat exchanger air (air exchanged with evaporative pad 1607), produced when the first device exhaust air (exhaust air generated via top portion of cooling tower 1302) is used to cool the second device exhaust air (exhaust air generated via hot box exhaust conduit 1304), to produce reaction air and providing the reaction air to the second device, where the reaction air is used in at least one of a chemical reaction or combustion by the second device (refer to par. 127).  
In regards to claim 13, Ballantine discloses a system (Figs. 15-16) for producing water (from condensation via drain tube 1604), the system comprising: a first ambient air intake (external air inlet generated by fan 1511) for collecting environmental air (via fan 1511) from an environment (external air and data center environment); a first cooling apparatus (an evaporative cooling device 1602; Fig. 16) coupled to the ambient air intake and thermally coupled to the first device (IT load 503), and configured to cool the first device (503), wherein cooling the first device generates first device exhaust air (IT load exhaust; par. 9) produced from the environmental air; 
         a heat exchanger (evaporative pad 1607 as heat exchanger) coupled to the first cooling apparatus (1602) to receive the first device exhaust air (IT load exhaust; par. 9) to a first device portion of the heat exchanger (Fig. 16); a second cooling apparatus (cooling tower 1302), for cooling a second device (501), coupled to a second device portion of the heat exchanger (condenser of cooling tower 1302; par. 108) which is thermally coupled to the first device portion of the heat exchanger (Fig. 16), 
         the second cooling apparatus (1302) configured to generate second device exhaust air (fuel cell generator exhaust) by cooling a second device (par. 9); and a reservoir (1611) coupled to the heat exchanger (condenser of cooling tower 1302; par. 108), and configured to collect the condensed water (via drain tube 1604; Fig. 16).  

         Shaw teaches an atmospheric generator for data center (140; Fig. 1) wherein at the heat exchanger (corresponding to condensing surface 120), using the first device exhaust air (hot air exhaust 150) to cool the second device exhaust air (corresponding to exhaust air 151) to a dew point (refer to par. 21), causing condensed water (water condensing on the condensing surface 120) to be created from the second device exhaust air (151); and collecting the condensed water (via water storage 119).
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballantine such that at the heat exchanger, using the first device exhaust air to cool the second device exhaust air to a dew point, is configured to cause condensed water to be created from the second device exhaust air as taught by Shaw in order to enable the water generator to generate a greater amount of water (refer to par. 15 of Shaw).  
In regards to claim 14, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 13. Further, Ballantine discloses further comprising control circuitry (a control logic device or circuit; pars. 48 and 145), but fails to explicitly teach the control circuitry configured to control water production from the heat exchanger, wherein the control circuity receives as input, and uses at least one of the following: expected load of the first device; temperatures of at least one of the first or the environmental air; humidity; historical water usage; historical cooling needs; anticipated climate cycle; historical climate cycle.  
          Shaw teaches an atmospheric generator for data center (140; Fig. 1) wherein the control circuitry configured to control water production from the heat exchanger, wherein the control circuity receives as input, and uses at least one of the following: humidity of the environmental air (par. 21; depend on the size of the water generator 110, the amount of power utilized to cool the condensing surface 120, and the amount of moisture in the ambient air 130).
           It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballantine such that the control circuitry configured to control water production from the heat exchanger, wherein the control circuity receives as input, and uses at least one of humidity as taught by Shaw in order to enable the water generator to generate a greater amount of water (refer to par. 15 of Shaw).  
In regards to claim 16, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 13. Further, Ballantine discloses further comprising an evaporative cooler (evaporative pad 1607) coupled to the reservoir (1611) and the first cooling apparatus (1602), and configured to cool the first device (501) using the condensed water (via drain tube 1604; Fig. 16).  
In regards to claim 20, Ballantine discloses a system for producing water, the system comprising: one or more processors (computer or processor; par. 48); one or more computer-readable media having computer-executable instructions (a control logic unit; par. 48) that are operable (par. 144), when executed by the one or more (external air via fan 1511) from an environment (external air and data center environment); 
           using the environmental air, cool a first device (IT loads 503; Fig. 16), wherein cooling the first device (503) generates first device exhaust air (IT load exhaust; par. 9) produced from the environmental air; provide the first device exhaust air to a first device portion (portion of 1302) of a heat exchanger (heat exchanger evaporative pad 1607 in evaporative cooling device 1602 and cooling tower 1302); 
           receive at a second device portion (portion of 1602) of the heat exchanger, wherein the second device portion of the heat exchanger is thermally coupled to the first device portion (portion of 1302) of the heat exchanger, second device exhaust air (fuel cell generator exhaust; par. 9) generated by cooling a second device (fuel cell generators 501); and collect the condensed water (water collected via drain tube 1604 to the reservoir 1611; par. 108; Fig. 16).  
          Ballantine fails to explicitly teach wherein at the heat exchanger, using the first device exhaust air to cool the second device exhaust air to a dew point, causing condensed water to be created from the second device exhaust air.
         Shaw teaches an atmospheric generator for data center (140; Fig. 1) wherein at the heat exchanger (corresponding to condensing surface 120), using the first device exhaust air (hot air exhaust 150) to cool the second device exhaust air (corresponding to exhaust air 151) to a dew point (refer to par. 21), causing condensed water (water condensing on the condensing surface 120) to be created (151); and collecting the condensed water (via water storage 119).
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine such that at the heat exchanger, using the first device exhaust air to cool the second device exhaust air to a dew point, causing condensed water to be created from the second device exhaust air; and collecting the condensed water as taught by Shaw in order to enable the water generator to generate a greater amount of water (refer to par. 15 of Shaw).  

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ballantine et al. (US 2013/0163192) in view of Shaw et al. (US 2013/0340458), further in view of Nair (US 2012/0073783).
In regards to claim 5, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 4. Further, Ballantine discloses wherein controlling second device cooling air (cooled air to the IT loads 503 by air duct 1506) with first device heat exchanger air (air exchanged with evaporative pad 1607), produced when the first device exhaust air (IT load exhaust; par. 9) is used to cool the second device exhaust air (fuel cell generator exhaust; par. 9), to produce the second device cooling air having a predetermined temperature (Fig. 16), but fails to explicitly teach wherein controlling second device cooling air comprises selectively mixing additional environmental air with first device heat exchanger air.
         Nair teaches a data center cooling system (100; Fig. 1) wherein controlling (via controller 170) second device (corresponding to equipment 130) cooling air (via path 150) with first device heat exchanger air (air from air conditioner 120), (pars. 14 and 17). 
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine such that controlling second device cooling air comprises selectively mixing additional environmental air with first device heat exchanger air as taught by Nair in order to maintain the heat exchanger ceiling temperature above the dew point in the room (refer to par. 17 of Nair).
In regards to claim 11, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Ballantine discloses comprising environmental air (external air) with first device heat exchanger air (cooled air to the IT loads 503 by air duct 1506), produced when the first device exhaust air (IT load exhaust; par. 9) is used to cool the second device exhaust air (fuel cell generator exhaust; par. 9), to produce second device cooling air (cooled air to the IT loads 503 by air duct 1506) used to cool the second device (501), but fails to explicitly teach comprising mixing additional environmental air with first device heat exchanger air.
        Nair teaches a data center cooling system (100; Fig. 1) wherein comprising mixing additional environmental air (via path 150) with first device heat exchanger air (air from air conditioner 120), (pars. 14 and 17).
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine such that further comprising mixing additional environmental air with first device heat exchanger air as (refer to par. 17 of Nair).

Claims 9 and 17-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ballantine et al. (US 2013/0163192) in view of Shaw et al. (US 2013/0340458), further in view of Ross et al. (US 2017/0347499).
In regards to claim 9, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, Ballantine discloses wherein cooling the portion of the environmental air (air via fan 1511; Figs. 15-16) comprises cooling the portion of the environmental air using, a refrigeration coil (corresponding to condenser of cooling tower 1302; par. 108; Fig. 15), and condensate collector (reservoir 1611), to collect additional water (refer to par, 108), but fails to explicitly teach a refrigeration coil.
        Ross teaches it is well known to use a refrigeration coil or a chiller coil (par. 33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine to use a refrigeration coil as taught by Ross in order to pass through electronic equipment without active chilling in the air-handling system (refer to par. 33 of Ross).  
In regards to claim 17, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 13. Further, Ballantine discloses further comprising a compressor (1504; Fig. 15) and refrigeration coil (corresponding to evaporator 1510) coupled to the compressor (1504; Fig. 15), the refrigeration coil (1510) being coupled to the first cooling apparatus (corresponding to a compression chiller 1502) to cool the first device (503), but fails to explicitly teach a refrigeration coil.
 a refrigeration coil or a chiller coil (par. 33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Ballantine to use a refrigeration coil as taught by Ross in order to pass through electronic equipment without active chilling in the air-handling system (refer to par. 33 of Ross).  
In regards to claim 18, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 17. Further, Ballantine discloses further comprising a condensate collector (collected in return conduit 1609; Fig. 16) coupled to the refrigeration coil (corresponding to condenser of cooling tower 1302; par. 108) and the reservoir (1611), the condensate collector (1609) being configured to collect water generated from the refrigeration coil (par. 108) and to provide the collected water to the reservoir (1611; par. 108).  
In regards to claim 19, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 17. Further, Ballantine discloses further comprising a power source (par. 3) coupled the compressor (pumps or compressors), wherein the power source comprises one or more renewable energy sources (par. 44, wherein such as solar cell, wind turbine, geothermal or hydroelectric power generators), and wherein the compressor is coupled to the control circuitry (a control logic unit; pars. 48, 40 and 145), and wherein the control circuitry is configured to cause the compressor to be powered by renewable energy sources when available and to disable the compressor when renewable energy sources are not available (refer to par. 48).  


Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ballantine et al. (US 2013/0163192) in view of Shaw et al. (US 2013/0340458), further in view of LARACH (US 2018/0045599).
In regards to claim 15, Ballantine as modified meets the claim limitations as disclosed in the rejection of claim 14. Further, Ballantine discloses wherein the control circuitry (a control logic device or circuit; pars. 48 and 145), but fails to explicitly teach the control circuitry comprises an unsupervised neural network for determining when water should be produced.
LARACH teaches the use of an unsupervised neural network (refer to par. 101). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ballantine such that the control circuitry comprises an unsupervised neural network as taught by LARACH in order to converge on the coefficients using the single signal and autonomously identifying the underlying independent component aqueous streams from the aqueous source feeding these multiple streams (refer to par. 101 of LARACH).                                                     
          
                                                    Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/
Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763